Name: Commission Regulation (EEC) No 1/80 of 2 January 1980 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 1 . 80 No L 1 / 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1/80 of 2 January 1980 fixing the import levies on cereals and on wheat or rye flour, groats and meal offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 1 3 (5) thereof, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Regula ­ tion (EEC) No 1658/79 (3) and subsequent amending Regulations ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1658/79 to today's HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 January 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 188, 26. 7. 1979, p. 1 . (3) OJ No L 193, 1 . 8 . 1979, p. 5 . No L 1 /2 Official Journal of the European Communities 3 . 1 . 80 ANNEX to the Commission Regulation of 2 January 1980 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 A Common wheat, and meslin 76.88 10.01 B Durum wheat 113.65 ( 1) (5) 10.02 Rye 67.77 (6) 10.03 Barley 70-60 10.04 Oats 80-22 10.05 B Maize, other than hybrid maize for sowing 91.29 (2) (3) 10.07 A Buckwheat 5-17 10.07 B Millet 63.10 (4) 10.07 C Grain sorghum 82-62 (") 10.07 D Canary seed ; other cereals 0 (') 11.01 A Wheat or meslin flour 121-57 11.01 B Rye flour 108.80 11.02 A la) Durum wheat groats and meal 189.44 11.02 A lb) Common wheat groats and meal 130.21 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0-60 ECU/tonne. (2 ) Where maize originating in the ACP or OCT is imported into the French overseas depart ­ ments the levy is reduced by 7.25 ECU/tonne as provided for in Regulation (EEC) No 706/76. (} ) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1.81 ECU/tonne. (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (s) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by 0-60 ECU/tonne. (') The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (BEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 .